United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Indianapolis, IN,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-1215
Issued: February 20, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On May 6, 2019 appellant filed a timely appeal from a February 27, 2019 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 19-1215.1
On May 18, 2017 appellant, then a 66-year-old mail handler equipment operator, filed an
occupational disease claim (Form CA-2) alleging that he sustained an occupational disease due to
factors of his federal employment including repetitive pushing, pulling, and lifting hooks to stage
and dispatch mail. He indicated that he first became aware of his condition and related it to his
federal employment on May 2, 2017. Appellant stopped work on May 17, 2017 and returned on
May 18, 2017.

1

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time
of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal. 20
C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal.
Id.

By decision dated September 28, 2017, OWCP denied appellant’s occupational disease
claim finding that the medical evidence of record was insufficient to establish a diagnosed medical
condition causally related to the accepted factors of his federal employment.
On November 1, 2017 appellant requested a review of the written record before a
representative of OWCP’s Branch of Hearings and Review. By decision dated February 16, 2018,
an OWCP hearing representative affirmed the September 28, 2017 decision.
On December 14, 2018 appellant requested reconsideration and subsequently provided
additional evidence.
By decision dated February 27, 2019, OWCP denied appellant’s December 14, 2018
request for reconsideration, finding that it was untimely filed and failed to demonstrate clear
evidence of error.
The Board has duly considered the matter and notes that appellant’s December 14, 2018
request constitutes a timely request for reconsideration. Section 10.607(a) of OWCP’s
implementing regulations provides that a request for reconsideration must be received by OWCP
within one year of the date of the decision for which review is sought.2 Because appellant’s request
was received on December 14, 2018, which was within one year of OWCP’s February 16, 2018
hearing decision, the Board finds that it was timely filed. The clear evidence of error standard
utilized by OWCP in its February 27, 2019 decision is appropriate only for untimely
reconsideration requests.3 Therefore, the Board will set aside OWCP’s February 27, 2019 decision
and remand the case for an appropriate final decision on appellant’s timely request for
reconsideration.

2
20 C.F.R. § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016).
3

See 20 C.F.R. § 10.607(b).

2

IT IS HEREBY ORDERED THAT the February 27, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this order of the Board.
Issued: February 20, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

